Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0002], line 7, change “the toner” to --- toner ---.
In paragraph [0002], line 10, change “recoding” to --- recording ---.
In paragraph [0018], line 3, delete --- as ---.
In paragraph [0018], line 6, after “unit” insert -- 19 --.
In paragraph [0019], line 4, after “process cartridge” insert --- 1 ---.
In paragraph [0023], lines 1 and 3, change “waster toner” to --- waste toner ---.
In paragraph [0029], line 10, after “developer bearings” insert --- 34 ---.
In paragraph [0035], line 1, change “is provided” to --- are provided ---.
In paragraph [0035], line 10, change “connected as” to --- connected ---.

In paragraph [0035], line 14, delete --- as ---.
In paragraph [0044], line 4, change “this states” to --- this state ---.
In paragraph [0044], line 10, after “process cartridge” insert --- 1 ---.
In paragraph [0057], line 10, change “in a cases” to --- in a case ---.
In paragraph [0060], line 1, after “tension spring” insert – 50 ---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,188,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. US 11,188,021 B2 disclose or make obvious the limitations contained in claims 1-18.  In general, the claimed subject matter corresponds as follows:

Application		Patent		Difference
Claim 1			Claim 1		Lines 28-31 of the Patent
have been removed, otherwise
there is no difference

Claim 2			Claim 2		No Difference
Claim 3			Claim 3		No Difference

Claim 4			Claim 4		No Difference
Claim 6			Claim 5		No Difference
Claim 7			Claim 6		No Difference
Claim 5			Claim 7		No Difference
Claim 8			Claim 8		No Difference
Claim 9			Claim 9		No Difference
Claim 10			Claim 10		No Difference
Claim 12			Claim 11		No Difference
Claim 11			Claim 12		No Difference
Claim 13			Claim 13		No Difference
Claim 14			Claim 14		No Difference
Claim 15			Claim 15		No Difference
Claim 16			Claim 16		No Difference

Claim 17						Inherent and obvious
							based on claims in Patent

Claim 18			Claim 17		No Difference

	The above noted differences between the claims do not make them patentably distinct from each other.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
February 10, 2022